DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
 
Status of the Claims
Claims 1-7, 11-13 and 18-22 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 November 2021 was filed after the filing date of the RCE but prior to the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11 March 2022 was filed after the filing date of the RCE but prior to the mailing of an Office action.  The submission 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (US 2014/0363520 A1) in view of Varesano et al. (Science against microbial pathogens: communicating current research and technological advances, 2011).
The instant claims are drawn to compositions and products comprising a) at least one of VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33], and b) polyhexamethylene biguanide (PHMB) or a salt thereof.
Dan et al. teach aqueous compositions and a substrate comprising a composition including VOSO4, K11H[(VO)3(SbW9O33)2], Na9[SbW9O33], oxacillin and irgasan, wherein the composition have antiviral and antibacterial activity (Abstract; [0010]-[0018], [0023], [0025], [0027], [0031]; Claims 1-3).  Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] are compounds belonging to a metal oxide cluster, called polyoxometalates (PM compounds), and each of the compounds has its own bioactivity such as an antibacterial activity and antiviral activity ([0025]).  Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] are present from 1 to 50, from 10 to 300, and from 50 to 1500 µg/ml, respectively ([0027]).  Dan et al. also teach that the pH of discharged water containing the MPM composition was 7.8-8.0 (Table 8).  Dan et al. further teach that the antiviral and antibacterial composition may be included in soaps, sanitary products, detergents for the house, kitchen and clothes, cosmetics, and aqueous sprays for to be used for kitchen, cloth, lavatory, bath, etc. ([0054]-[0055]).
Dan et al. teach that the aqueous solution may also be allowed to contain another medicinal agent, but do not explicitly disclose compositions further comprising PHMB.  However, Varesano et al. teach that polybiguanides kill bacteria by electrostatic 
Therefore, it would have been prima facie obvious to prepare compositions comprising at least one of VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] according to Dan et al., and further comprising polyhexamethylene biguanide according to Varesano et al.  Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Regarding the concentration, a person having ordinary skill in the art would have been motivated to determine through routine experimentation the amount of PHMB to add to the compositions according to Dan et al. in order to produce an effective antimicrobial and antiviral composition.
Regarding instant claim 21, Dan et al. teach VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] in a molar ratio of 5.5 : 1 : 17.3 ([0056]).  
It would have been obvious to prepare a composition according to Dan et al. comprising VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] in a molar ratio of 5.5 : 1 .  
Response to Arguments
Applicant’s Remarks filed 7 September 2021 have been fully considered but they are not persuasive.  Applicant argues that persons of ordinary skill in the art would have had no reason to believe that a composition including VOSO4, K11H[(VO)3(SbW9O33)2], Na9[SbW9O33], and PHMB would be suitable as an antibacterial and antiviral composition without oxacillin and irgasan.  Applicant argues that Dan does not suggest that oxacillin and irgasan could be excluded from the composition and the composition still function as an antibacterial and antiviral composition.
The examiner respectfully argues that the instant specification states that polyoxometalates, such as VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33], have their own biological activity such as an antibacterial activity and antiviral activity.  Further evidence of antibacterial activity for polyoxometalates includes Yamase (Journal of Materials Chemistry, 2005; cited in IDS filed 24 September 2020) teaches that polyoxometalates, including K11H[(VO)3(SbW9O33)2] (PM-1002) (Tables 1-3), possess antibacterial and antiviral activity.  Also, Yamase et al. (Biol. Pharm. Bull., 1996), which teaches that polyoxotungstates, such as Na9[SbW9O33], possessed antibacterial activity (Table 1).  Similarly, Fukuda et al. (Biol. Pharm. Bull. 1997) teaches that vanadyl compounds, including VOSO4, possess antibacterial activity (Table 1).  Further, Yamase et al. (Nanostructure Science and Technology, 2004) also teach combining VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] (pg. 170, paragraph 2), and teach that K11H[(VO)3(SbW9O33)2
Additionally, PHMB is taught to also possess antibacterial activity.  Therefore, it was known at the time of filing the instant claims that both the polyoxometalates and PHMB have antibacterial activity, and the polyoxometalates additionally have antiviral activity.  A person having ordinary skill in the art would reasonably expect the polyoxometalates, including VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33], to possess antibacterial and antiviral activity, even in the absence of oxacillin and irgasan, as suggested by the instant specification and prior art.
Applicant further argues that persons of ordinary skill in the art would not have expected the synergistic effect achieved by the recited combination of compounds, particularly because PHMB itself is not effective on spores.
The examiner respectfully argues that the instant specification does not teach a synergistic effect.  The only example treating spores, Example 2, does not compare against the components individually.  The example does not show that the composition instantly claimed provides a synergistic effect as opposed to merely an additive effect.  Also, Shibisaki (provided in IDS filed 9 November 2021) teach that PHMB has a bactericidal effect on a wide range of spores of Bacillus (pg. 2).  Similarly, compositions according to Dan et al., comprising VOSO4, K11H[(VO)3(SbW9O33)2], Na9[SbW9O33], oxacillin and irgasan, is effective against Bacillus cereus IFO13494 (spore) (Example 3-2).  Therefore, a person having ordinary skill in the art would reasonably expect compositions according to Dan et al. as well as PHMB to be effective at controlling spores.

Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamase (Journal of Materials Chemistry, 2005; cited in IDS filed 24 September 2020) in .
The instant claims are drawn to compositions and products comprising a) at least one of VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33], and b) polyhexamethylene biguanide (PHMB) or a salt thereof.
Yamase teaches that polyoxometalates, including K11H[(VO)3(SbW9O33)2] (PM-1002) (Tables 1-3), possess antibacterial and antiviral activity (Tables 2-3; pg. 4780, col. 1, para. 2-3).  
Yamase do not explicitly disclose combining K11H[(VO)3(SbW9O33)2] with PHMB.  However, Varesano et al. teach that polybiguanides kill bacteria by electrostatic attractions occurring between the positively charged biguanide groups and the negatively charged bacterial cell surface.  Moreover, cationic biguanide groups are also involved in binding the polymer to the fabric surface by electrostatic interactions with negatively charged groups.  Varesano et al. teach that one of the most used biguanide-based polymer is poly(hexamethylene biguanide) (PHMB).  It has been widely used as antimicrobial agent in cosmetics, as sanitizer, and in contact-lens solutions because of its low toxicity (pg. 104-105, Section 4.3).
Therefore, it would have been prima facie obvious to prepare compositions comprising K11H[(VO)3(SbW9O33)2] according to Yamase, and further comprising polyhexamethylene biguanide according to Varesano et al.  Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Regarding the concentration, a person having ordinary skill in the art would have been motivated to determine through routine experimentation the amount of PHMB to add to the compositions according to Yamase in order to produce an effective antimicrobial and antiviral composition.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616